Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/21.

Applicant’s election without traverse of claims 1-7 in the reply filed on 12/28/21 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/134072, and 15/061257, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications do not provide adequate support for any of the compositional requirements set forth in the claims.  The prior filed applications teach different ranges of Si incorporation and do not set forth any of the compositional requirements in terms of Fe, Mn, Zn, Sr, Ti, Mg, or Cu.  The instantly filed claims 1-7 are .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama in US6355090.

Regarding Claim 1:  Ohyama teaches aluminum alloys comprising from 0.5 to 5 wt% Si (claimed: 2-5), 0.1 to 1.2 wt% Zinc (claimed: 1-2), 0.2 to 2 wt% Fe (claimed: <0.5), 0.01 to 1.2 wt% Mn (claimed: <0.6) with other minor constituents and a balance of Aluminium (>86 wt% based on essential components; claimed >80%) (See Column 2).  Ohyama teaches an overlapping range of compositions with those instantly claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.04.

Regarding Claim 3 and 5:  Ohyama teaches that Fe may be included in a content from 0.2 to 2 wt%, while Mn is included at a content from 0.01 to 1.2 wt%.  Thus the sum of Fe and Mn in the composition of Ohyama may range from 0.21 to 3.2 wt% and their content ranges overlap those minim and maximum ranges set forth (See Column 2).

Regarding Claim 4:  Ohyama shows by way of example that the tensile strength (UTS) may range from 190-250 MPa, the 0.2% proof stress (correlates to yield stress) ranges from 120-145 MPa, and the elongation  may be from 8-25% (See Table 2).  Thus Ohyama teaches that his compositions have an overlapping range of properties.  Those of ordinary skill in the art would expect that the overlapping compositions taught by Ohyama would necessarily have the same properties as those that are claimed.  Materials of the same composition must necessarily have the same properties.

Regarding Claim 7:  The instant claims contain limitations in terms of the intended use of the product.  Such limitations are examined based on the prior art’s capability of being used in such a capacity and not to the prior art’s intended use or reduction of practice in such a use.  Ohyama teaches materials of the same composition and same strengths.  As the materials of the prior art are the same as those claimed they would be capable of being used in an automotive part.  Furthermore, Ohyama notes the use of the alloy in automotive parts in the Abstract.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in US20140360712.

Regarding Claim 1, 3 and 5: Fujita teaches an aluminum alloy material having a composition including Silicon from 1-5 wt% (claimed 2-5%), Iron from 0.1 to 2% (claimed 0.16-0.5%), Mn from 0.1 to 2% (claimed 0.3-0.6%) and may include Zinc in an amount from 6% or less (claimed 1-2%) (See Paragraph 14 and 17).  The sum and individual amounts of Fe and Mn overlap the claimed amounts. Thus Fujita teaches an overlapping range of compositions with those instantly claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.04.

Regarding Claims 2 and 6:  Fujita teaches that the composition may further include additives such as Cu in an amount of 1.5 wt% or less (claimed 0.006-0.02%), Ti in an amount of 0.3% or less (claimed 0.05-0.2%), Mg in an amount of less than 2% (claimed 0.05-0.6%),  and Sr in an amount of 0.1% or less (claimed 0.01-0.07%) (See Paragraphs 16, 18, 19). Thus Fujita teaches an overlapping range of compositions with those instantly claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.04.

Regarding Claim 4:  Fujita teaches aluminum compositions that may comprise the same compositions as those instantly set forth.  Fujita teaches that the aluminum may have a tensile strength of 80-250 MPa.  Fujita is silent in terms of the yield strength and elongation of the material; however, Fujita teaches compositions that are the same as those instantly claimed.  Materials of the same composition necessarily have the same properties.  Thus the materials of Fujita would necessarily have the claimed properties.

Regarding Claim 7:  The instant claims contain limitations in terms of the intended use of the product.  Such limitations are examined based on the prior art’s capability of being used in such a capacity and not to the prior art’s intended use or reduction of practice in such a use.  Fujita teaches materials of the same composition and same strengths.  As the materials of the prior art are the same as those claimed they would be capable of being used in an automotive part.  It is noted that Fujita teaches the use of the aluminum alloy in a heat exchanger including tubes and fins.  Heat exchangers such as these are capable of use in an automobile radiator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734